Title: The American Commissioners to Gentlemen at Nantes, 5 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


Gentlemen,
Passy Decr 5. 1778
We have, the Mortification to be informed, that our Answer to your Letter, requesting Us to join, in your Request to the Ministry for a Convoy has never reached you. We have the Honour to Send you a duplicate of that which We wrote you on the Eleventh Ulto. and send forth with. We also inclose Copy of our other Letter to you of the Twenty Seventh Ulto., least that should have miscarried also. We have the Honour to be, with great affection & Respect Gentn, your most obedient and most humble Sevt.
Messrs J. D. Schweighauser &c and others Nantes
